                        Case 20-10343-LSS        Doc 2562     Filed 04/09/21    Page 1 of 2




                   UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE

        In re:                                                  Chapter 11

        BOY SCOUTS OF AMERICA AND DELWARE                       Case No. 20-10343 LSS
        BSA, LLC,1
                                                                (Joint Administration Requested)
                         Debtors.



                          MOTION AND ORDER FOR ADMISSION PRO HAC VICE

                 Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission

      pro hac vice of Kristian Roggendorf, the Zalkin Law Firm, P.C., 10590 W Ocean Air Dr. #125,

      San Diego, CA, 92130, to represent in the above-captioned case the “Zalkin Law Firm Claimants”

      as identified in Exhibit A, attached.


        Dated: April 8, 2021                           /s/ William M. Kelleher
                                                       William M. Kelleher, Esq. (DE Bar No. 003961)
                                                       FOURNARIS & MAMMARELLA, P.A.
                                                       1925 Lovering Avenue
                                                       Wilmington, DE 19806
                                                       Tel: 302-652-2900
                                                       Fax: 302-652-1142 (telefax)
                                                       E-mail: BKelleher@gfmlaw.com




        1
          The Debtors on these chapter 11 cases, together with the last four digits of each Debtor’s
        federal tax identification number, are as follows: Boy Scouts of America (6300) and Delaware
        BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas
        75038.


                                                         1
{GFM-01507816.DOCX-}
                       Case 20-10343-LSS        Doc 2562      Filed 04/09/21     Page 2 of 2




                  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


                Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
        admitted, practicing and in good standing as a member of the Bars of Oregon and Colorado and
        submit to the disciplinary action of this Court for any alleged misconduct which occurs in the
        preparation or course of this action. I also certify that I am generally familiar with this Court’s
        Local Rule and with the Revised Standing Order for District Fund effective September 1, 2016.
        I further certify that the annual fee of $25.00 has been paid to the Clerk of District Court for the
        District Court.



        Dated: April 8, 2021                          /s/ Kristian Roggendorf
                                                      Kristian Roggendorf, Esq.
                                                      THE ZALKIN LAW FIRM, P.C.
                                                      10590 W Ocean Air Dr. #125
                                                      San Diego, CA 92130
                                                      Tel: 858-259-3011
                                                      Fax: 858-259-3015




                                        ORDER GRANTING MOTION
               IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is
        granted.




               Dated: April 9th, 2021                        LAURIE SELBER SILVERSTEIN
               Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE
                                                        2
{GFM-01507816.DOCX-}
